DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 11/10/20 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0155724, hereinafter, Kim.)
Regarding claim 1, in figs. 2B and 8b, Kim discloses a semiconductor memory device 100a (para [0167]), comprising:
a first substrate 113 that includes a first via and a second via, not numbered (imbedded in the substrate);

a second substrate 213 that includes a third via and a fourth via (not numbered, the part that connects to the element 215); and 
a second element layer 211 provided on an upper surface of the second substrate, and that includes a third pad and a fourth pad 218 on an upper surface of the second element layer, wherein
the upper surface of the second element layer is arranged so as to be opposed to the upper surface of the first element layer,
the first and third pads, and the second and fourth pads are symmetrically arranged with respect to a surface where the first element layer and the second element layer are opposed to each other, and the first and third pads, and the second and fourth pads are electrically coupled,
the first element layer and the second element layer further include:
a first signal line 115 that electrically couples the first via to the third via through the first pad and the third pad;
at least one logic circuit that is provided on a path of the first signal line (see para [0085] and fig. 2B); and
a second signal line, also, 215 that electrically couples the second via to the fourth via through the second pad and the fourth pad without involving the logic circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Keeth et al. (US 2010/0059898, hereinafter, Keeth.)
Regarding claims 8 and 9, Kim discloses all of the claimed limitations as mentioned above. Kim further discloses that the device is used in different circuit layouts including memory, CPU, RAM, etc. (see figs. 10A-10B.) This is known to one of ordinary skill in the art. Kim, nevertheless, does not disclose the exact arrangement as currently claimed in claims 8-9. It is common to one of ordinary skill in the art that the device as disclosed may be used in different cores in order to meet certain design criteria. For instance, Keeth, in figs. 1-4 and 12, discloses an analogous device including vias 315, pad 313 in a element layer. The device is used in single core or multi-core processors or chips in order to process separate commands (see para [0058]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to appreciate the use of the device in a single core processor or multi-core in order to take the known advantage.
Allowable Subject Matter
Claims 2-7 and 10-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art do not show the first element layer includes a first logic circuit that is provided on a path of the first signal line, and includes an input terminal electrically coupled to the first via and an output terminal electrically coupled to the first pad; a third substrate that includes a fifth via and a sixth via; and
a third element layer provided on an upper surface of the third substrate, and that includes a fifth pad and a sixth pad on an upper surface of the third element layer. And the second element layer further includes a second portion of the peripheral circuit electrically coupled to the second signal line, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PAGANI, US 2013/0241025; Melville et al,. US 2018/0053743.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN W HA/               Primary Examiner, Art Unit 2814